DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019 was considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of the variables of claim 1, Formula II and MPE-298  in the reply filed on 5/4/21 is acknowledged.
Claims 1, 4, 11,12, 20, 27, 33, 76, 78, 87, 89, 91, 103, 105, 109, 110, 121, 123, 133, 137, 151, 156, 159 and 163 are pending and under consideration. 

Claim Objections
Claim 151 objected to because of the following informalities:  -
The structures of claim 151 should be the same size. The structures of claim 151 vary in size. For example, compound MPE-293 (32) is larger than MPE-048.
Some of the structures of claim 151 have the compound number in parenthesis. If the compound number is to be included, it should be included for all compounds.
Some structures of claim 151 are bolded (for example MPE-310) and some look faded (for example MPE-048). The intensity of each compound should be identical in the claims.
Compounds MPE-048, 074, 075,110, 111, 189,191, 192, 193, 201, 202, 203, 206, 210, 265, 290, 291, 293, 312 and 314 are blurry.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
-The last page of the specification appears to be out of order.  
-p. 108 contains a typographical error. “tocould “ in line 31.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 11,12, 20, 27, 33, 76, 78, 87, 89, 91, 103, 105, 109, 110, 121, 123, 133, 137, 151, 156, 159 and 163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 (and dependent claims) are drawn to a cyclic peptide of formula I. Claim 159 is drawn a method of treating a CD36 related disease, disorder, or condition, the method comprising administering to a subject in need thereof an effective amount of the cyclic peptide, pharmaceutically acceptable salt or ester thereof of claim 1. Claim 163 is drawn to a method of claim 159, wherein said CD36-related disease, disorder or  condition is age-related macular degeneration. The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. 
The instant specification does not define CD36 related diseases, disorders or conditions. The instant specification provides examples of diseases and condition include but are not limited to atherosclerosis, inflammation, abnormal angiogenesis, AMD, non-alcoholic fatty liver, abnormal removal of apoptotic cells, ischemia, ureteral obstruction, stroke AD, diabetes, and obesity (p. 52 of the specification). 

Assessment of whether species are support in the original specification 
Thirty embodiments of the invention of the claims were reduced to practice at the time of filing. 
There was no disclosure of other azapeptide GHRP-6 analogs that were able to treat all CD36 related diseases, conditions or disorders. 
There was no disclosure of other structures that meet the limitations of claim 1 that had the claimed function. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the compounds of claim 151 at the time the invention was filed.  

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of the 30 structures that meet the limitations of formula I is not representative of the genus. The disclosure of the sequences are not representative of the entire genus encompassed by Formula I because the genus is enormous.  Claim 1 encompasses a large genus of azapeptides comprising at least 6 residues being cyclized via a side chain comprising a nitrogen atom. 
Formula I included many variables. For example, R5 can by any alkylene, alkenylene, aklynylene or alkenynylene optionally interrupted by -N(R9) and/or -C(=O) and/or substituted with one or more alkyl or hydroxyl however all compounds prepared in the exemplified structures do not disclose such variability for R5. The structures provided in the specification are structurally similar compounds.   
Therefore, the compounds claimed in claim 151 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the cyclic azapeptide GHRP-6 analog that leads to the claimed functions. In the instant case, a cyclic azapeptide GHRP-6 analog that meets the limitations of claim 1 (and dependent claims) does not meet the functional limitations of the claims. MPE-268, displayed no significant binding affinity towards CD36 and MPE-210 had no significant effect on R-FSL-1 induced TNF-α and CCL-2 release (p. 106). Fig. 4A discloses variability in the compounds with respect to NO production. For example, MPE-001, 206, 210, 265, 268, 290,291,293 and 300 disclosed no significant reduction in NO production, however highly related peptides such as MPE 266, 267 and 298 disclosed a significant reduction.  Therefore, the instant specification highlights the unpredictability in the art because peptides that would meet the limitations of the claims do not meet the functional limitations of the claims. Moreover, the data in the specification discloses that highly related sequences do not necessarily have the same functions. 
Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus. The specification fails to provide description is in the structure of the protein to make.
 For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also meet the functional limitations of the claims. 
 This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of cyclic azapeptide GHRP-6 analogs of claim 151.  


Claims 1, 4, 11,12, 20, 27, 33, 76, 78, 87, 89, 91, 103, 105, 109, 110, 121, 123, 133, 137, 151, 156, 159 and 163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of atherosclerosis with MPE-267 and MPE-298 and macular degeneration with MPE-298, does not reasonably provide enablement for treatment of all CD-related disease, disorder or condition (including macular degeneration) with the cyclic azapeptide GHRP-6 analogues of the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary to make and/or use the invention.

(1) The Nature of the Invention
	Claim 1 (and dependent claims) are drawn to a cyclic peptide of formula I. Claim 159 is drawn a method of treating a CD36 related disease, disorder, or condition, the method comprising administering to a subject in need thereof an effective amount of the cyclic peptide, pharmaceutically acceptable salt or ester thereof of claim 1. Claim 163 is drawn to a method of claim 159, wherein said CD36-related disease, disorder or  condition is age-related macular degeneration. 
		(2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 159 is drawn to treatment of any CD36-related disease, disorder or condition with Formula I. The instant specification does not define CD36 related diseases, disorders or conditions. The instant specification provides examples of diseases and condition include but are not limited to atherosclerosis, inflammation, abnormal angiogenesis, AMD, non-alcoholic fatty liver, abnormal removal of apoptotic cells, ischemia, ureteral obstruction, stroke AD, diabetes, and obesity (p. 52 of the specification). 

(3) The state of the prior art
The instant application is enabling for treatment of atherosclerosis with MPE-267 and MPE-298 and macular degeneration with MPE- 298. However, the instant application is not enabled for treatment of all related CD36 related diseases, disorders and conditions. The instant specification provides examples of diseases and condition include but are not limited to atherosclerosis, inflammation, abnormal angiogenesis, AMD, non-alcoholic fatty liver, abnormal removal of apoptotic cells, ischemia, ureteral obstruction, stroke AD, diabetes, and obesity (p. 52 of the specification). The instant specification does not define the term “related”. The broadest reasonable interpretation of the claim includes any disease, disorder or condition wherein CD36 is expressed. Therefore, cancer can be considered a CD36 related disease or condition. Chen et al. (Prognostic and immunological role of CD36: A pan cancer analysis” J Cancer 2021; 12(16)) teach that CD36 expression and its prognostic value in multiple cancer types and is significantly associated with current predictors for the efficacy of ICIs (Abstract). Chen et al. teach that CD36 expression was significantly higher in GBM (top of p. 4765). The Merck Manual (https://www.merckmanuals.com/professional/neurologic-disorders/intracranial-and-spinal-tumors/gliomas accessed 8/8/22) teaches that gliomas are treatment involved surgery to remove as much as the tumor as possible, followed by radiation and chemotherapy. There was no art found that GHRP-6 analogues would be able to treat GBM. It would be highly unlikely and require undue experimentation to determine if the peptides of formula I would be able to treat all cancers. 
The instant specification discloses stroke is a CD36 related disease, disorder or condition.  For treatment of stroke, according to the NIH, (http://www.nhlbi.nih.gov/health/health-topics/topics/stroke/treatment> accessed 8/8/22), there are many different risk factors for stroke including smoking, high blood pressure, diabetes, CHD, age, gender and ethnicity.  Furthermore, stroke is treated with different compounds depending if the stroke was ischemic (anti-coagulation therapy) or hemorrhagic (treat blood pressure).  Therefore, stroke can be a symptom of high blood pressure treated with compounds that lower blood pressure. Therefore, treatment of stroke is complex and the art is silent for the treatment of stroke with one compound. It would be highly unlikely and require undue experimentation to determine if the all the compounds of claim 1 could treat stroke. 
Importantly, there was no art found that a single compound could treat all CD36 related diseases, disorders or conditions. Therefore, the state of the art at the time of the application is that the etiology and treatment of all CD36 related diseases, disorders and conditions is not well understood and therapy is challenging and complex.  Adding to the complexity are the many different diseases, disorders and conditions encompassed by the “CD36 related…”. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(5) The predictability or unpredictability of the art
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “CD36 related disease, disorders and conditions” are different diseases with distinct etiologies and pathologies.   Importantly, it is known in the art that there is not a clear understanding of the origins and pathophysiology of many “CD36 related diseases, disorders and conditions”. Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treatment of all CD36 related disease, disorders and conditions, the possibilities are vast. Each disease, disorder or condition manifests differently, and it would be highly unpredictable given the art and the breadth of the claims to determine if peptides that meet the limitations of Formula I would be able to treat all CD36 related diseases, disorders and conditions.  

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of atherosclerosis with MPE-267 and MPE-298 and macular degeneration with MPE-298. Applicants provide in vivo data disclosing chronic treatment of apoE+/- with MPE-267 and MPE-298 resulted in reduces aortic lesions by 28% and 42% respectively compared to controls (Fig. 8).  Applicants provide  in vivo data showing that MPE-298 preserved ONL thickness in mice exposed to blue light and thus induced a protection against photoreceptor degeneration. Applicant provide data that MPE-298 treatment was associated with significant improvement of retinal function relative to control treatment (Fig 9-11). 
In contrast, the applicant provides little in way of direction or guidance regarding treatment of all CD36 related diseases, disorders or conditions with all the peptides that meet the limitations of Formula I.  MPE-268, displayed no significant binding affinity towards CD36 and MPE-210 had no significant effect on R-FSL-1 induced TNF-α and CCL-2 release (p. 106). Therefore, the instant specification highlights the unpredictability in the art because peptides that would meet the limitations of the claims do not meet the functional limitations of the claims.
Therefore, the specification and working examples provided by the applicant support treatment of macular degeneration with MPE-298.

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of CD36 related diseases, disorders and conditions with Formula I, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabled for the treatment of atherosclerosis with MPE-267 and MPE-298 and macular degeneration with MPE-298, but is not enabled for the treatment all CD36 related diseases, disorders and conditions with Formula I. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11,12, 20, 27, 33, 76, 78, 87, 89, 91, 103, 105, 109, 110, 121, 123, 133 and 137 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Multipcomponent Diversity-oriented synthesis of Aza-Lysine peptide mimics” Organic Letters 2014;16,298-301, cited on IDS) in view of Wei et al. (The Development of A3-coupling (aldehyde-alkyne-amine) and AA3 coupling (asymmetric Adlehyde-Alkyne-Amine) Synlett 2004, No. 9 pp. 1472-1783, cited on IDS) and Ong et al. (WO 2008/154738, cited on IDS). 
Zhang et al. teach azapeptide analogs of GHRP-6 as modulators of the CD36 receptor (p. 298, 2nd col.). Zhang et al. teach copper catalyzed coupling of Mannich reagents to aza-propargylglycine residues to synthesize constrained aza-lysine peptides (Abstract). Zhang et al. teach a synthetic process for preparation of the azapeptide GHRP-6 analogs using an A3 coupling reaction, wherein the side chain amino acid from the same triple bond N-N bridge with the main chain as in the present application (Fig. 1). The azapeptide GHRP-6 analogs meet the limitations of claims 1 (R1-R3, A-G, R10-R15), 4, 11-12, 20, 27, 76, 78, 87, 89, 91, 103, 105, 109, 110, 121, 123, 133, 137, . 
Zhang et al. does not teach the azapeptide GHRP-6 analogs are cyclic comprising a nitrogen bridge composed of X and Y (claim 1 and 33), however the teachings of Wei et al. and Ong et al. cure these deficiencies. 
Wei et al. teach a method of A3 coupled cycloaddition. Wei et al. teach  Wei et al. teach a process for catalyzing proparglyamine using Cul (para. 3.1). Wei et al. teach that the formation of propargyl amines via the addition of acetylenic moiety to the C=N bond is useful method in synthesis (Abstract).  
	Ong et al. teach A3 coupling cyclization of hexarelin azapeptide analogs with improved affinity for CD36 (Abstract, top of p. 10). Ong et al. teach RA and RB in the formula together with the nitrogen to which each other is bonded from a heterocyclic ring (top of p. 10 and claim 1). Hexarelin is a synthetic GHRP. 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to synthesize the aza-peptide GHRP-6 analogs of Zhang et al. and cyclize them using the Cul-catalyzed condensation reactions of Wei et al. and Ong et al. to create an azacyclic peptide. A person of ordinary skill in the art would be motivated to cyclize in the manner of Wei et al. and Ong et al. in order to derive a peptide with improved affinity for CD36. Moreover, the improved properties of cyclic peptides are well known in the art. There is a reasonable expectation of success given that cyclization of peptides is well known in the art and exemplified in Wei et al. and Ong et al. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654